Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 31, 2020

                            No. 04-19-00642-CV & 04-19-00795-CV

                                     David RODRIGUEZ,
                                           Appellant

                                                v.

 Richard R. STORM Jr.; Law office of Shelton & Valadez; Mark A. Giltner; William Tate; and
   Stephen Martinez; H-E-B, Jointly and Severally William Tate, Jointly and Severally and as
  employee of H-E-B L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B
  L.P., Meredith Reid as employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as
                                employee of H-E-B L.P. et al.
                                          Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2019-CI-13590 & 2019CI16263
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

       After reviewing the parties and issues presented in the two appeals, this court
consolidated appeals 04-19-00642-CV and 04-19-00795-CV.
       On March 23, 2020, Appellant David Rodriguez moved this court to set aside the order
consolidating the appeals. The motion is DENIED.
        On the same date, Appellant moved this court to strike Appellee Richard R. Storm Jr.’s
notice to this court that he was adopting the other appellees’ briefs as his own in both appeals.
Appellant David Rodriguez asserted that Richard R. Storm Jr. is not a party to the cause
underlying appeal number 04-19-00795-CV and Storm is not entitled to any relief in that appeal.
        In disposing of these appeals, this court will not grant any party any relief to which that
party is not entitled. The motion is DENIED.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court